*1062DECISION.
The deficiency determined by the Commissioner is allowed in part and disallowed in part. There is no evidence before the Board upon which it can determine whether a loss was sustained in connection with the sale of the real estate by the taxpayer in the year 1919, and so much of the Commissioner’s determination as depends upon the disallowance of the said loss in the computation of the taxpayer’s net income is affirmed. The growth of the taxpayer’s orange trees is obviously not income, and the addition to his income upon this account by the Commissioner is disallowed. Final determination of the deficiency will be settled on consent or on fifteen days’ notice, in accordance with Bule 50.